DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 have been canceled.
	Claims 21 and 25-37 are rejected.
	Claims 22-24 and 38 are objected.


Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 indicated as both, canceled and new.  It appears that only claims 1-20 should be indicated as canceled.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 21, 28 and 31-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomizo et al. (US 2012/0160763) [hereinafter Yokomizo].
	With respect to claim 21, Yokomizo discloses a blood processing filter 1C (filter bag assembly), as shown in Fig. 6, including: delivering blood (liquid solution with microcarriers) (see paragraph 0074) into a main compartment S7, S9, S8, S10, as shown in Fig. 7, of a filter bag assembly 1C, as shown in Fig. 7, the filter bag assembly 1C comprising: a flexible bag 2C bounding the main compartment S7, S9, S8, S10, as shown in Fig. 7; a filter member 5 (porous filter sheet) (see paragraph 0038, filter may be porous) disposed within the main compartment S7, S9, S8, S10, of the flexible bag 2C and dividing the main compartment into a first compartment S7, S9, and a second compartment S8, 10, as shown in Fig. 7; and a first retention seal 28 securing a portion of the porous filter sheet 5 to a portion of the flexible bag 2C within the main compartment S7, S9, S8, S10, so that at least a portion of the main compartment S7, S9, S8, S10, encircles the first retention seal 28, as shown in Fig. 7; and passing the liquid solution through the porous filter sheet 5 within the main compartment S7, S9, S8, S10, of the flexible bag 2C, the porous filter sheet 5 being configured so that the microcarriers cannot pass therethrough (see paragraph 0038, filter 5 removes leukocytes from blood).

	With respect to claim 28, Yokomizo discloses wherein the liquid solution with the microcarriers is delivered into the main compartment S7, S9, S8, S10 through a first 

	With respect to claim 31, Yokomizo discloses a second retention seal 29 spaced apart from the first retention seal 28 and securing the porous filter sheet 5 to a portion of the flexible bag 2C, as shown in Fig. 7.

	With respect to claim 32, Yokomizo discloses wherein the flexible bag 2C comprises: a flexible first sheet 9C, 11C, as shown in Fig. 7; and a flexible second sheet 9C, 11C overlying and secured to the first sheet 9C so that the main compartment S7, S9, S8, S10 is formed therebetween, as shown in Fig. 7; wherein the first compartment S7 and the second compartment S10, are entirely disposed on opposing sides of the porous filter sheet 5, as shown in Fig. 7.

	With respect to claim 33, Yokomizo discloses a first port 3C secured to the first sheet 9C, 11C or the second sheet 9C, 11C, and communicating directly with the first compartment S7, S9, the liquid solution with the microcarriers being delivered into the first compartment S7 through the first port 3C, as shown in Fig. 7; and the first retention seal 28 securing the second sheet 9C to the filter sheet 5 so that at least a portion of the first compartment S7 bounded between the second sheet 9C and the filter sheet 5 encircles the first retention seal 28, as shown in Fig. 7.



	With respect to claim 35, Yokomizo discloses wherein the first sheet 9C, 11C, and the second sheet 9C, 11C, are secured together by a first seal line 27 that encircles the main compartment S7, S9, S8, S10 in a continuous loop, the first retention seal 28 being spaced apart from the first seal line 27, as shown in Fig. 7.

	With respect to claim 36, Yokomizo discloses wherein the porous filter sheet 5 is secured to the second sheet 9C by a second seal line that encircles a portion of the porous filter sheet 5, said second seal line being the bottom seal, as shown in Fig. 7, the first retention seal 28 being spaced apart from the second seal line, as shown in Fig. 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 25 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (US 2012/0160763).
	With respect to claim 25, Yokomizo lacks wherein the microcarriers comprise beads having a diameter in a range between about 130 microns and about 300 microns.  However, this would have been obvious to one of ordinary skill in the art since one of ordinary skill would recognize to choose a desired type of liquid solution to be filtered according to a desired application.

	With respect to claims 29-30, Yokomizo lacks wherein an outer perimeter edge of the first retention seal is circular; and wherein the first retention seal has the configuration of a ring.  However, this would have been obvious to one of ordinary skill in the art since the courts have held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (see In re Dailey, 357 F.2d 669,149 USPQ 47 (CCPA 1966)).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (US 2012/0160763A1) in view of Watanabe et al. (US 5,057,429) [hereinafter Watanabe].
With respect to claim 26, Yokomizo lacks wherein prior to delivering the liquid solution, positioning the filter bag assembly on a stand so that the filter bag assembly is inclined at an angle in a range between about 15o and 75° relative to horizontal.
	Watanabe discloses a rotary cell cultivating device, as shown in Fig. 6, having a rotary plate 40 (stand) disposed at an angle of 45 degrees (see col. 4, lines 49-53), which is in a range between 15 and 75 degrees, relative to the horizontal, as shown in Fig. 8, and a bag 3 disposed on the stand 40, as shown in Fig. 32.  The device is use for cultivating tissue cells in a container or bag by rotating the container or bag to agitate the cells.  It would have been obvious to one of ordinary skill in the art to provide a stand, as taught by Watanabe, for the bag disclosed by Yokomizo, in order to use it for cultivating cells, if desired to, or to support the bag.


Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (US 2012/0160763A1) in view of Larsen et al. (US 2013/0081995) [hereinafter Larsen].
With respect to claim 27, Yokomizo lacks wherein the liquid solution with the microcarriers is delivered from a bioreactor that is fluid coupled with the flexible bag. 
Larsen discloses a cell culturing system 100, as shown in Fig. 1, having a bioreactor 102 and a filter 170.  An inlet tube 272 has a first end connected to the bioreactor 102 and an opposing second end coupled to an inlet port 151 of the filter 170, as shown in Fig. 11 (see paragraph 0083). During use, a mixture of the cultured solution and the associated microcarriers from bioreactor 102 is introduced into inlet 

With respect to claim 37, Yokomizo discloses a blood processing filter 1C (filter bag assembly), as shown in Fig. 6, including: passing the liquid solution with the microcarriers into a first compartment S7 of a filter bag assembly 1C, as shown in Fig. 7, the filter bag assembly 1C comprising: a flexible bag 2C bounding a main compartment S7, S9, S8, S10, as shown in Fig. 7; a porous filter sheet 5 disposed within the main compartment S7, S9, S8, S10 of the flexible bag 2C and dividing the main compartment S7, S9, S8, S10 into the first compartment S7, S9, and a second compartment S8, S10, as shown in Fig. 7; and a first retention seal 28 securing a central portion of the porous filter sheet 5 to a portion of the flexible bag 2C within the main compartment S7, S9, S8, S10, as shown in Fig. 7; passing the liquid solution from the first compartment S7, S9, to the second compartment S8, S10, so as to pass through the porous filter sheet 5, the porous filter sheet 5 being configured so that the microcarriers cannot pass through the porous filter sheet 5 and are collected within the first compartmentS7, S9, as shown in Fig. 7; and removing the liquid solution without the microcarriers from the second compartment S8, S10, as shown in Fig. 7.
	Yokomizo lacks passing the solution from a bioreactor into the first compartment.
.


Allowable Subject Matter
Claims 22-24 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 22 and 38 would be allowed because the prior art of record does not show or suggest a method for filtering microcarrier, wherein as the microcarriers are collected within the main compartment of the filter bag, the filter bag expands so that a plurality of creases are formed on the filter sheet by the first retention seal, in combination with the remaining limitations in the claim.  Yokomizo lacks this limitation, .
	Claims 23-24 would be allowed due to their dependency on claim 22.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778